Title: From James Madison to Albert Picket and Others, 23 September 1821
From: Madison, James
To: Picket, Albert


                
                    Gentlemen
                    Montpellier Sept. 23. 1821
                
                I have recd. your letter of the 10th. instant, asking my opinion as to th⟨e establishment of a female college,⟩ and a proper course of instruction in it.
                The importance of both these questions, an⟨d the⟩ novelty of the first, would require more consideration than is allowed by other demands on my time, if I were better qualified for the task, or than is permitted indeed by the tenor of your request which has for its object an early answer.
                The capacity of the female mind for studies of the highest order can not be doubted; having been sufficiently illu⟨s⟩trated by its works of genius, of erudition and of Science. Th⟨at⟩ it merits an improved System of education, comprizing a due reference to the condition & duties of female life, as distinguished from those of the other sex, must be as readily admitted. How far a collection of female Students into a public Seminary would be the best of plans for educating them is a point on which different opinions may be expected to arise. Yours as the result of much observation on the youthful minds of females, and of long engagement in tutoring them, is entitled to great ⟨respect; and as experiment⟩ alone can fully decide ⟨the interesting problem, it is a⟩ justifiable wish that it ⟨may be⟩ made; and it could not as would appear be made under ⟨better⟩ auspices than such as yours. With fr⟨iendl⟩y respects
                
                    James Madison
                
            